129 A.2d 401 (1957)
Florence V. GEIER, Appellant,
v.
James J. LAUGHLIN, Appellee.
No. 1871.
Municipal Court of Appeals for the District of Columbia.
Argued January 7, 1957.
Decided February 20, 1957.
James F. Bird, Washington, D. C., for appellant.
Albert J. Ahern, Jr., Washington, D. C., for appellee.
Before ROVER, Chief Judge, and HOOD and QUINN, Associate Judges.
QUINN, Associate Judge.
Appellee, a member of the local bar, brought an action for professional services rendered and obtained a judgment thereon, from which this appeal was taken.
Appellee gave this version of the facts: His client, one Wood, filed a divorce suit against his wife in the United States District Court for the District of Columbia and she countered by filing a cross-action, naming appellant as co-respondent and party defendant. Appellee testified that he devoted many hours of advisory and preparatory work to appellant's case, and subsequently represented her at trial, along with Wood. Appellant denied agreeing to pay appellee anything or ever engaging him to perform services, stating that if services were rendered, they were voluntary and the benefits resulting to her were incidental. There was no dispute at trial that appellant was named as co-respondent in the divorce action; that appellee unsuccessfully resisted her inclusion and thereafter filed an answer in her behalf; that she was present at trial, testified, and was ultimately exonerated of having engaged in any adulterous relationship with Wood; and that the final order of the court omitted her name.
At the conclusion of the trial, the court found that there was "no sufficient evidence to show that there was any express agreement, oral or written," retaining appellee to represent appellant in the divorce action; but also found that appellant became aware on the day of trial that she had been named as co-respondent and thereafter accepted appellee's professional services without protest or denial, thereby impliedly agreeing to pay the fair and reasonable *402 compensation therefor.[1] In other words, the court accepted appellee's testimony. Appellant contests this finding, but as we have stated many times, on factual issues our review is limited to determining whether the evidence furnished substantial support for the trial court's finding. We conclude that on the record before us there was ample support for such a finding.
We have considered appellant's other assignments of error and regard them as without merit.
Affirmed.
NOTES
[1]  Bogorad v. Schwarz, 4 Cir., 1953, 208 F.2d 704; 5 Am.Jur., Attorneys at Law, § 154.